Citation Nr: 1019885	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  09-35 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to March 
1946.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a September 2008 
rating decision of the VA Regional Office (RO) in Detroit, 
Michigan, that denied service connection for bilateral 
hearing loss.

The Board observes that in correspondence dated in June 2008, 
the Veteran appears to raise the issue of entitlement to 
service connection for a recurring fungus infection of the 
ears.  This matter is referred to the RO for appropriate 
consideration.

The Board notes that following the most recent statement of 
the case in June 2009, additional pertinent evidence was 
received in support of the claim of entitlement to service 
connection for hearing loss which had not heretofore been 
considered in the adjudication of the claim.  The Veteran 
waived consideration of this evidence by the agency of 
original jurisdiction in correspondence dated in March 2010.  
As such, the Board may consider this evidence in the first 
instance without remanding it to the RO for initial 
consideration. See 38 C.F.R. §§ 19.38(b) (3), 20.1304(c) 
(2009).

The Veteran was afforded a personal hearing before the Board 
in March 2010.  The transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The more probative clinical evidence of record relates 
bilateral hearing loss to noise exposure in service.

2.  Hearing loss is attributable to in-service noise 
exposure.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service. 38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000 and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009).  However, the Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating the claim. Wensch v. Principi, 15 Vet App 362 
(2001); see also 38 U.S.C.A. § 5103A (a) (2).  In this 
instance, in view of the Board's favorable decision and full 
grant of the benefit sought on appeal, further assistance is 
unnecessary to aid the appellant in substantiating his claim.

The Veteran asserts that he developed bilateral hearing loss 
as the result of duties in service.  He presented testimony 
on personal hearing in March 2010 to the effect that he was a 
radio operator during service, and that he worked eight hours 
a day for two and a half years constantly receiving loud 
Morse Code signals with headphones that completely covered 
his ears.  The Veteran testified that he was also in the 
vicinity of a loud motor generator, and experienced noise 
exposure from plane crashes.  He said he noticed hearing loss 
within a few years of discharge from active duty which his 
wife and secretary had noticed long before he did.  The 
Veteran stated that he worked in an office after service and 
did not have significant noise exposure as a civilian.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and active military 
service. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), 
citing Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in or aggravated by service. 38 C.F.R. §§ 3.303, 
3.306 (2009).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2009).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2009).

Initially, the Board points out that the Veteran's service 
treatment records, with the exception of a discharge 
examination report, are not available and are presumed to 
have been destroyed in a fire at the National Personnel 
Records Center.  A June 2008 Administrative Decision of a 
formal finding of unavailability of service treatment records 
is of record.  A Report of Contact dated in June 2008 
indicates that the Veteran was apprised of the lack of such 
records.

The March 1946 discharge examination report noted that 
hearing to the whispered voice was 15/15 in each ear.  No 
pertinent defects were recorded.  The Veteran's Enlistment 
Record and Report of Separation shows that he had a military 
occupational specialty (MOS) of radio operator.  


A claim for service connection for bilateral hearing loss was 
received in September 2007.  Private clinical records dated 
between 1993 and 2007 from the Henry Ford Health System show 
that the Veteran was treated for bilateral sensorineural 
hearing loss among other complaints and disorders.  A record 
dated in June 1994 indicated that he had had a stable hearing 
loss.  In July 1996, it was recorded that his hearing had 
been stable until three weeks before when he noticed somewhat 
spontaneous decrease in hearing in the right ear.  In 
September 1996, it was reported that the appellant had a long 
and complicated history of episodes of vertigo and hearing 
loss.  It was reported that while sitting in July 1996, he 
had suddenly noticed that he could not hear anything in his 
right ear for which he already used a hearing aid.  It was 
noted that his hearing had declined gradually in both ears 
prior to the sudden loss in the right ear.  A May 2007 
clinical entry reported that an audiogram disclosed a 
profound hearing loss on the right and a moderate to severe 
hearing loss on the left that was stable.  In July 2007, it 
was noted that there had been no recovery of hearing in the 
right ear.  

A clinical report dated in October 2007 was received from Dr. 
L. Hamzick, CCC-A, Doctor of Audiology, who stated that the 
Veteran's medical history was significant for noise exposure 
during his military service during which he did not use ear 
protection.  It was reported that he was a Morse Code 
operator during his service overseas from 1943 to 1944, and 
that he had excessive use of wearing headphones and 
deciphering and interpreting Morse Code.  Dr. Hamzick stated 
that it was highly likely that the Veteran's hearing loss 
could be attributed to noise exposure while serving in the 
military. 

The Veteran was afforded a VA audiology examination in August 
2008.  Relevant audiological history was reported indicating 
that he did not have combat service.  It was noted that the 
appellant had had no recreational noise exposure.  The 
examiner noted that the claims folder was reviewed; the lack 
of service treatment records was noted.  Following 
audiometric evaluation, the Veteran was found to have 
complete sensorineural hearing loss in the right ear and a 
moderate sensorineural hearing loss in the left ear.  The 
examiner further commented that the Veteran's complete 
hearing loss in the right ear was of sudden onset in 1996, 
and that he reported gradual onset of left ear hearing loss 
over the last 15 years, well past discharge from service.  
The examiner opined that it was not likely that the current 
hearing loss was related to military service.  A rationale 
was not provided for the opinion other than to note the items 
reported as found in the treatment records.  

A January 2010 statement was received from the Veteran's 
former private secretary who wrote that she worked for the 
Veteran for 20 years beginning in the 1950s, and that there 
were many times when he asked her to repeat herself, speak up 
or talk louder because his hearing was not the greatest.  She 
related that his hearing got progressively worse until he 
finally had to get hearing aids.  In a March 2010 statement, 
the Veteran's wife related that she had married the Veteran a 
few months after his return from service and attested to 
noticing a change in his hearing in his late 40s or early 
50s. 

N. D. Gibbens, AuD, reported in March 2010 that the Veteran 
had been seen in her clinic for many years and had a very 
significant hearing loss.  She stated that she had had an 
opportunity to review his Enlisted Record and Report of 
Separation Honorable Discharge papers.  She opined that noise 
exposure in the military could have contributed to hearing 
loss and that it was as likely as not that hearing loss was 
related to noise exposure in service.  

The Veteran asserts that his bilateral hearing loss is due to 
noise exposure while serving as a radio operator for more 
than two years in service, and long hours of fielding 
incoming Morse Code.  In this instance, it is unfortunate 
that his service treatment records are unavailable.  The 
Board points out, however, that service administrative 
documents do indicate that his duties in service entailed 
some degree of excessive noise exposure.  The Veteran's MOS 
as a radio operator during WWII presupposes some noise 
exposure which is found to be consistent with the 
circumstances of his service.  Accordingly, in-service 
exposure to hazardous noise levels is conceded.  See 38 
U.S.C.A. § 1154(a) (West 2002 & Supp. (2008)).

The Board observes that while there are no clinical records 
of record prior to 1993, the absence of in-service evidence 
of hearing impairment is not necessarily fatal to a claim for 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The United States Court of Appeals for 
Veterans Claims (Court) has held that where there is no 
evidence of the Veteran's claimed hearing disability until 
years after separation from service, "[i]f evidence should 
sufficiently demonstrate a medical relationship between the 
Veteran's in-service exposure to loud noise and his current 
disability, it would follow that the Veteran incurred an 
injury in service . . .or whether it is more properly 
attributable to intercurrent causes."  Hensley v. Brown, 5 
Vet. App. 155, 159, 160 (1993).  Therefore, the critical 
element is whether the evidence demonstrates a causal 
connection between service and the Veteran's current hearing 
loss.  The Board finds in this instance that it does.

In this regard, private clinical records dating from 1993 
indicate that the appellant had had many years of impaired 
hearing which was considered stable until a precipitous right 
ear decline in 1996.  Additional evidence in the Veteran's 
favor includes statements of his affiants and his testimony 
to the effect that hearing impairment was noticed within a 
few short of years of discharge from active duty without a 
history of post-service noise occupational or recreational 
noise exposure.  Lay assertions may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  

Other evidence that supports the appellant's claim includes 
the statements from Dr. Hamzick and Dr. Gibbens, both of whom 
opined that current hearing loss was likely attributable to 
service and related it to military noise exposure.  Although 
the VA audiology examiner in August 2008 found that it was 
not likely that current hearing loss was related to service, 
the Board finds the treating physicians' opinions to be more 
probative than that provided by the VA examiner as they take 
into account the corroborated history of hearing loss since 
shortly after service.  The Veteran is competent to state 
when he first experienced hearing loss and that the symptoms 
have continued since service.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

The opinion provided by the VA examiner was formed after a 
review of the Veteran's records, but it is shown to be 
cursory and does not account for the Veteran's duties in 
service or history of diminished hearing of many years 
duration without a history of post-service noise exposure.  
The Board notes that it may appropriately favor the opinion 
of one competent medical authority over another.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be 
given to one physician's opinion than another depending on 
factors such as the reasoning employed by the physicians and 
whether (and the extent to which) they reviewed prior 
clinical records and other evidence. Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  In this regard, the Veteran's 
private physicians have linked current bilateral hearing loss 
to duties the Veteran performed on active duty, and the 
Veteran's credible statements concerning continuity of 
symptomatology.  The Board, thus, finds that the evidence in 
favor of the claim of entitlement to service connection for 
bilateral hearing loss is at least in equipoise with that 
against the claim.  As such, the benefit of the doubt is 
resolved in favor of the Veteran by finding that service 
connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


